


ALLIANCEBERNSTEIN 2015 INCENTIVE COMPENSATION AWARD PROGRAM


This AllianceBernstein 2015 Incentive Compensation Award Program (the “Program”)
under the AllianceBernstein L.P. 2010 Long Term Incentive Plan, as amended (the
“2010 Plan”) has been adopted by the Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of AllianceBernstein Corporation, the
general partner of AllianceBernstein L.P. (“AB”) and AllianceBernstein Holding
L.P. (“AB Holding”). Any incentive compensation awards granted under the 2010
Plan shall be governed solely by the 2010 Plan document, this Program and the
terms of any related award agreement.
The right to defer Awards hereunder shall be considered a separate plan within
the Program. Such separate plan shall be referred to as the “APCP Deferral
Plan.” The APCP Deferral Plan is maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees (a “Top Hat Employee”). No one who is not a Top Hat
Employee may defer compensation under the APCP Deferral Plan.
Any deferral or payment hereunder is subject to the terms of the Program and
compliance with Section 409A of the Internal Revenue Code (the “Code”) and the
guidance issued thereunder (“Section 409A”), as interpreted by the Committee in
its sole discretion. Although none of the Company, the Committee, their
affiliates, and their agents make any guarantee with respect to the treatment of
payments under the Program and shall not be responsible in any event with regard
to the Program’s compliance with Section 409A, the payments contained herein are
intended to be exempt from Section 409A or otherwise comply with the
requirements of Section 409A, and the Program shall be limited, construed and
interpreted in accordance with the foregoing. None of the Company, the
Committee, any of their affiliates, and any of their agents shall have any
liability to any Participant or Beneficiary as a result of any tax, interest,
penalty or other payment required to be paid or due pursuant to, or because of a
violation of, Section 409A.
ARTICLE 1
DEFINITIONS
Section 1.01    Definitions. Whenever used in the Program, each of the following
terms shall have the meaning for that term set forth below:
(a)    “AB Holding Units”: units representing assignments of beneficial
ownership of limited partnership interests in AB Holding.
(b)     “Account”: a separate bookkeeping account established for each
Participant for each Award, with such Award, as described in Article 2, credited
to the Account maintained for such Award.
(c)    “Award”: any award granted subject to the Program.



    





--------------------------------------------------------------------------------




(d)    “Award Agreement”: an agreement between a Participant and a Company
setting forth the terms of an Award.
(e)    “Beneficiary”: one or more Persons, trusts, estates or other entities,
designated in accordance with Section 6.04(a), that are entitled to receive, in
the event of a Participant’s death, any amount or property to which the
Participant would otherwise have been entitled under the Program.
(f)    “Beneficiary Designation Form”: the form established from time to time by
the Committee that a Participant completes, signs and returns to the Committee
to designate one or more Beneficiaries.
(g)    “Board”: the Board of Directors of the general partner of AB Holding and
AB.
(h)    “Cause”: shall have the meaning assigned to it in the Award Agreement. To
the extent that the term “Cause” is not defined in the Award Agreement, all
references to the term “Cause” herein shall be inapplicable.
(i)    “Code”: the Internal Revenue Code of 1986, as amended from time to time.
(j)    “Committee”: the Board or one or more committees of the Board designated
by the Board to administer the Program.
(k)    “Company”: AB Holding, AB and any corporation or other entity of which AB
Holding or AB (i) has sufficient voting power (not depending on the happening of
a contingency) to elect at least a majority of its board of directors or other
governing body, as the case may be, or (ii) otherwise has the power to direct or
cause the direction of its management and policies.
(l)    “Deferral Election Form”: the form(s) established from time to time by
the Committee that a Participant completes, signs and returns to the Committee
to elect to defer the distribution of an Award pursuant to Article 5.
(m)    “Disability”: shall have the meaning assigned to it in the Award
Agreement. To the extent that the term “Disability” is not defined in the Award
Agreement, all references to the term “Disability” herein shall be inapplicable.
(n)    “Effective Date”: the date Awards are approved by the Committee.
(o)    “Eligible Employee”: an active employee of a Company whom the Committee
determines to be eligible for an Award. If the Committee determines that Awards
made for the subsequent calendar year shall be eligible for deferral, the
Committee or its designee shall specify in writing prior to such calendar year
those Eligible Employees, or the methodology used to determine those Eligible
Employees, who shall be eligible to participate in the APCP Deferral Plan for
that calendar year and so notify those Eligible Employees prior to the end of
the then calendar year or such later date permitted by Section 409A. Any advance
deferral election made by such Eligible Employee is made on the condition that
such Eligible Employee satisfies the conditions established by the Committee
and, if not, such deferral election shall be null and void ab initio.

2
    


        

--------------------------------------------------------------------------------




(p)    “ERISA”: the Employee Retirement Income Security Act of 1974, as amended.
(q)    “Fair Market Value”: with respect to an AB Holding Unit as of any given
date and except as otherwise expressly provided by the Board or the Committee,
the closing price of an AB Holding Unit on such date as published in the Wall
Street Journal or, if no sale of AB Holding Units occurs on the New York Stock
Exchange on such date, the closing price of an AB Holding Unit on such exchange
on the last preceding day on which such sale occurred as published in the Wall
Street Journal.
(r)    “Participant”: any Eligible Employee of any Company who has been
designated by the Committee to receive an Award for any calendar year and who
thereafter remains employed by a Company.
(s)    “Person”: any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.
(t)    “Program”: the AllianceBernstein 2015 Incentive Compensation Award
Program, as amended.
(u)    “Restricted Unit”: a right to receive an AB Holding Unit in the future,
as accounted for in an Account, subject to vesting and any other terms and
conditions established hereunder or by the Committee.
(v)    “Termination of Employment”: the Participant is no longer performing
services as an employee of any Company, other than pursuant to a severance or
special termination arrangement, and has had a “separation from service” within
the meaning of Section 409A.
(w)    “Unforeseeable Emergency”: a severe financial hardship to a Participant
or former Participant within the meaning of Section 409A resulting from (i) an
illness or accident of the Participant or former Participant, the spouse of the
Participant or former Participant, or a dependent (as defined in Code Section
152, without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the
Participant or former Participant, (ii) loss of property of the Participant or
former Participant due to casualty or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant or former Participant, all as determined in the sole discretion
of the Committee.

3
    


        

--------------------------------------------------------------------------------




ARTICLE 2
PARTICIPATION
Section 2.01    Eligibility. The Committee, in its sole discretion, will
designate those Eligible Employees employed by a Company who will receive Awards
with respect to a calendar year. In making such designation, the Committee may
consider any criteria that it deems relevant, which may include an Eligible
Employee’s position with a Company and the manner in which the Eligible Employee
is expected to contribute to the future growth and success of the Company. The
Committee may vary the amount of Awards to a particular Participant from year to
year and may determine that a Participant who received an Award for a particular
year is not eligible to receive any Award with respect to any subsequent year.
An Eligible Employee who is a member of the Committee during a particular year
shall be eligible to receive an Award for that year only if the Award is
approved by the majority of the other members of the Committee.
Section 2.02    Grant of Awards. The number of Restricted Units constituting an
Award will be determined by the Committee in its sole and absolute discretion
and, in the event the Committee elects to designate Awards by dollar amount,
such amount will be converted into a number of Restricted Units as of the
Effective Date for such Award based on the Fair Market Value of an AB Holding
Unit on such Effective Date and will be credited to the Participant’s Account as
of such Effective Date. From and after such Effective Date, the Award shall be
treated for all purposes as a grant of that number of Restricted Units
determined pursuant to the preceding sentence. Awards vest in accordance with
the terms set forth in the Award Agreement, and any such vested Award will be
subject to the rules on distributions and deferral elections set forth below in
Articles 4 and 5, respectively. As soon as reasonably practicable after the end
of each calendar year, a statement shall be provided to each such Participant
indicating the current balance in each Account maintained for the Participant as
of the end of the calendar year.
Section 2.03    Distributions on AB Holding Units.
(a)    When a regular cash distribution is made with respect to AB Holding
Units, within 70 days thereafter, a distribution will be made to each
Participant in an amount (the “Equivalent Distribution Amount”) equal to the
number of such Restricted Units (whether vested or unvested) credited to the
Participant’s Account as of the record date for such cash distribution times the
value of the regular cash distribution per AB Holding Unit.
(b)    If an Award is designated by dollar amount, fractional unit amounts
remaining after conversion under Section 2.02 may be used for any purposes for
the benefit of the Participant as determined by the Committee in its sole
discretion, including but not limited to the payment of taxes with respect to an
Award or, if the Committee so elects, such fractional unit amounts may be
cancelled.
(c)    AB Holding Units shall be subject to adjustment in accordance with
Section 4(c) of the 2010 Plan (or such applicable successor provision).



4
    


        

--------------------------------------------------------------------------------




ARTICLE 3
VESTING AND FORFEITURES
Section 3.01    Vesting. Terms related to vesting of Awards are set forth in the
Award Agreement.
Section 3.02    Forfeitures. Terms related to forfeiture of Awards are set forth
in the Award Agreement.


ARTICLE 4
DISTRIBUTIONS
Section 4.01    General. No Award will be distributed unless such distribution
is permitted under this Article 4. The distribution of the vested portion of an
Award shall be made in AB Holding Units. Any portion of an Award that is not
vested will not be distributed hereunder.
Section 4.02    Distributions If Deferral Election Is Not In Effect.
(a)    Unless a Participant elects otherwise on a Deferral Election Form under
Sections 5.01 or 5.02 (if such election is permitted by the Committee), or
unless otherwise provided in the Award Agreement, a Participant who has not
incurred a Disability or a Termination of Employment will have the vested
portion of his or her Award distributed to him or her within 70 days after such
portion vests under the applicable vesting provisions set forth in the Award
Agreement.
(b)    Unless a Participant elects otherwise on a Deferral Election Form under
Sections 5.01 or 5.02 (if such election is permitted by the Committee), or
unless otherwise provided in the Award Agreement, a Participant who has had a
Disability or a Termination of Employment will have the balance of any vested
Award not distributed under Section 4.02(a) distributed to him or her as
follows:
(i)    In the event of a Participant’s Disability, a distribution will be made
to the Participant within 70 days following the Participant’s Disability.
(ii)    In the event of a Participant’s Termination of Employment due to the
Participant’s death, a distribution will be made to the Participant’s
Beneficiary within 70 days following the 180th day anniversary of the death.
(iii)    In the event of a Participant’s Termination of Employment for any
reason other than Disability or death, distributions due with respect to the
Award, if any, shall be made in the same manner as prescribed in Section 4.02(a)
above.



5
    


        

--------------------------------------------------------------------------------




Section 4.03    Distributions If Deferral Election Is In Effect.
(a)    Subject to Section 4.03(b), in the event that a deferral election is in
effect with respect to a Participant pursuant to Sections 5.01 or 5.02 and the
Participant has not incurred a Disability but has a Termination of Employment
for any reason other than death, the vested portion of such Participant’s Award
will be distributed to him within 70 days following the benefit commencement
date specified on such Deferral Election Form.
(b)    In the event that a Deferral Election Form is in effect with respect to a
Participant pursuant to Sections 5.01 or 5.02 and such Participant subsequently
incurs a Termination of Employment due to death, the elections made by such
Participant in his or her Deferral Election Form shall be disregarded, and the
Participant’s Award will be distributed to his or her Beneficiary within 70 days
following the 180th day anniversary of the death.
(c)    In the event that a Deferral Election is in effect with respect to a
Participant pursuant to Section 5.01 or 5.02 and such Participant incurs a
subsequent Disability, distribution will be made in accordance with such
Participant’s election in his or her Deferral Election Form.
Section 4.04    Unforeseeable Emergency. Notwithstanding the foregoing to the
contrary, if a Participant or former Participant experiences an Unforeseeable
Emergency, such individual may petition the Committee to (i) suspend any
deferrals under a Deferral Election Form submitted by such individual and/or
(ii) receive a partial or full distribution of a vested Award deferred by such
individual. The Committee shall determine, in its sole discretion, whether to
accept or deny such petition, and the amount to be distributed, if any, with
respect to such Unforeseeable Emergency; provided, however, that such amount may
not exceed the amount necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise,
by liquidation of the individual’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship), and by suspension of
the individual’s deferral(s) under the Program.
Section 4.05    Documentation. Each Participant and Beneficiary shall provide
the Committee with any documentation required by the Committee for purposes of
administering the Program.

6
    


        

--------------------------------------------------------------------------------




ARTICLE 5
DEFERRALS OF COMPENSATION
Section 5.01    Initial Deferral Election.
(c)    The Committee may permit deferral elections of Awards in its sole and
absolute discretion in accordance with procedures established by the Committee
for this purpose from time to time. If so permitted, a Participant may elect in
writing on a Deferral Election Form to have the portion of the Award which vests
distributed as of a permitted distribution commencement date elected by the
Participant that occurs following the date that such Award becomes or is
scheduled to become 100% vested under the applicable vesting period set forth in
the Award Agreement and specifying among the forms of distribution alternatives
permitted by the Committee and specified on the Deferral Election Form. In
addition, if permitted by the Committee and specified on the Deferral Election
Form, a Participant who elects a distribution commencement date may also elect
that if a Termination of Employment occurs prior to such distribution
commencement date, the distribution commencement date shall be six months after
the Termination of Employment. A Participant may make the deferral election with
respect to all or a portion of an Award as permitted by the Committee. Any such
distribution shall be made in such form(s) as permitted by the Committee at the
time of deferral (including, if permitted by the Committee, a single
distribution or distribution of a substantially equal number of AB Holding Units
over a period of up to ten years) as elected by the Participant. If the
Participant fails to properly fully complete and file with the Committee (or its
designee) the Deferral Election Form on a timely basis, the Deferral Election
Form and the deferral election shall be null and void. If deferrals are
permitted by the Committee and the Participant is eligible to make a deferral
election, such Deferral Election Form must be submitted to the Committee (or its
delegate) no later than the last day of the calendar year prior to the Effective
Date of an Award, except that a Deferral Election Form may also be submitted to
the Committee (or its delegate) in accordance with the provisions set forth in
Section 5.01(b) and (c).
(d)    In the case of the first year in which a Participant becomes eligible to
participate in the Program and with respect to services to be performed
subsequent to such deferral election, a Deferral Election Form may be submitted
within 30 days after the date the Participant becomes eligible to participate in
the Program.
(e)    A Deferral Election Form may be submitted at such other time or times as
permitted by the Committee in accordance with Section 409A of the Code.
Section 5.02    Changes in Time and Form of Distribution. The elections set
forth in a Participant’s Deferral Election Form governing the payment of the
vested portion of an Award pursuant to Section 5.01 shall be irrevocable as to
the Award covered by such election; provided, however, if permitted by the
Committee, a Participant shall be permitted to change the time and form of
distribution of such Award by making a subsequent election on a Deferral
Election Form supplied by the Committee for this purpose in accordance with
procedures established by the Committee from time to time, provided that any
such subsequent election does not take effect for at least 12 months, is made at
least 12 months prior to the scheduled distribution commencement date for such
Award and the subsequent election defers commencement of the distribution for at

7
    


        

--------------------------------------------------------------------------------




least five years from the date such payment otherwise would have been made. With
regard to any installment payments, each installment thereof shall be deemed a
separate payment for purposes of Section 409A, provided, however, the Committee
may limit the ability to treat the deferral as a separate installment for
purposes of changing the time and form of payment. Whenever a payment under the
Program specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Committee.


ARTICLE 6
ADMINISTRATION; MISCELLANEOUS
Section 6.01    Administration. The Program is intended to constitute an
unfunded, non-qualified incentive plan within the meaning of ERISA and shall be
administered by the Committee as such. The APCP Deferral Plan is intended to be
an unfunded, non-qualified deferred compensation plan within the meaning of
ERISA and shall be administered by the Committee as such. The right of any
Participant or Beneficiary to receive distributions under the Program shall be
as an unsecured claim against the general assets of AB. Notwithstanding the
foregoing, AB, in its sole discretion, may establish a “rabbi trust” or separate
custodial account to pay benefits hereunder. The Committee shall have the full
power and authority to administer and interpret the Program and to take any and
all actions in connection with the Program, including, but not limited to, the
power and authority to prescribe all applicable procedures, forms and
agreements. The Committee’s interpretation and construction of the Program shall
be conclusive and binding on all Persons.
Section 6.02    Authority to Vary Terms of Awards. The Committee shall have the
authority to grant Awards other than as described herein, subject to such terms
and conditions as the Committee shall determine in its discretion.
Section 6.03    Amendment, Suspension and Termination of the Program. The
Committee reserves the right at any time, without the consent of any Participant
or Beneficiary and for any reason, to amend, suspend or terminate the Program in
whole or in part in any manner; provided that no such amendment, suspension or
termination shall reduce the balance in any Account prior to such amendment,
suspension or termination or impose additional conditions on the right to
receive such balance, except as required by law.
Section 6.04    General Provisions.
(a)    To the extent provided by the Committee, each Participant may file with
the Committee a written designation of one or more Persons, including a trust or
the Participant’s estate, as the Beneficiary entitled to receive, in the event
of the Participant’s death, any amount or property to which the Participant
would otherwise have been entitled under the Program. A Participant may, from
time to time, revoke or change his or her Beneficiary designation by filing a
new designation with the Committee. If (i) no such Beneficiary designation is in
effect at the time of a Participant’s death, (ii) no designated Beneficiary
survives the Participant, or (iii) a designation on file is not legally
effective for any reason, then the Participant’s estate shall be the
Participant’s Beneficiary.

8
    


        

--------------------------------------------------------------------------------




(b)    Neither the establishment of the Program nor the grant of any Award or
any action of any Company, the Board, or the Committee pursuant to the Program,
shall be held or construed to confer upon any Participant any legal right to be
continued in the employ of any Company. Each Company expressly reserves the
right to discharge any Participant without liability to the Participant or any
Beneficiary, except as to any rights which may expressly be conferred upon the
Participant under the Program.
(c)    An Award hereunder shall not be treated as compensation, whether upon
such Award’s grant, vesting, payment or otherwise, for purposes of calculating
or accruing a benefit under any other employee benefit plan except as
specifically provided by such other employee benefit plan.
(d)    Nothing contained in the Program, and no action taken pursuant to the
Program, shall create or be construed to create a fiduciary relationship between
any Company and any other person.
(e)    Neither the establishment of the Program nor the granting of an Award
hereunder shall be held or construed to create any rights to any compensation,
including salary, bonus or commissions, nor the right to any other Award or the
levels thereof under the Program.
(f)    No Award or right to receive any payment may be transferred or assigned,
pledged or otherwise encumbered by any Participant or Beneficiary other than by
will, by the applicable laws of descent and distribution or by a court of
competent jurisdiction. Any other attempted assignment or alienation of any
payment hereunder shall be void and of no force or effect.
(g)    If any provision of the Program shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining provisions of the
Program, and the Program shall be construed and enforced as if the illegal or
invalid provision had not been included in the Program.
(h)    Any notice to be given by the Committee under the Program to any party
shall be in writing addressed to such party at the last address shown for the
recipient on the records of any Company or subsequently provided in writing to
the Committee. Any notice to be given by a party to the Committee under the
Program shall be in writing addressed to the Committee at the address of AB.
(i)    Section headings herein are for convenience of reference only and shall
not affect the meaning of any provision of the Program.
(j)    The Program shall be governed and construed in accordance with the laws
of the State of New York.
(k)    There shall be withheld from each payment made pursuant to the Program
any tax or other charge required to be withheld therefrom pursuant to any
federal, state or local law. A Company by whom a Participant is employed shall
also be entitled to withhold from any compensation payable to a Participant any
tax imposed by Section 3101 of the Code, or any successor provision, on any
amount credited to the Participant; provided, however, that if for any reason
the

9
    


        

--------------------------------------------------------------------------------




Company does not so withhold the entire amount of such tax on a timely basis,
the Participant shall be required to reimburse AB for the amount of the tax not
withheld promptly upon AB’s request therefore. With respect to Restricted Units:
(i) in the event that the Committee determines that any federal, state or local
tax or any other charge is required by law to be withheld with respect to the
Restricted Units or the vesting of Restricted Units (a “Withholding Amount”)
then, in the discretion of the Committee, either (X) prior to or
contemporaneously with the delivery of AB Holding Units to the recipient, the
recipient shall pay the Withholding Amount to AB in cash or in vested AB Holding
Units already owned by the recipient (which are not subject to a pledge or other
security interest), or a combination of cash and such AB Holding Units, having a
total fair market value, as determined by the Committee, equal to the
Withholding Amount; (Y) AB shall retain from any vested AB Holding Units to be
delivered to the recipient that number of AB Holding Units having a fair market
value, as determined by the Committee, equal to the Withholding Amount (or such
portion of the Withholding Amount that is not satisfied under clause (X) as
payment of the Withholding Amount; or (Z) if AB Holding Units are delivered
without the payment of the Withholding Amount pursuant to either clause (X) or
(Y), the recipient shall promptly pay the Withholding Amount to AB on at least
seven business days’ notice from the Committee either in cash or in vested AB
Holding Units owned by the recipient (which are not subject to a pledge or other
security interest), or a combination of cash and such AB Holding Units, having a
total fair market value, as determined by the Committee, equal to the
Withholding Amount, and (ii) in the event that the recipient does not pay the
Withholding Amount to AB as required pursuant to clause (i) or make arrangements
satisfactory to AB regarding payment thereof, AB may withhold any unpaid portion
thereof from any amount otherwise due the recipient from AB.






ablegal - 3061568 v1

10
    


        